NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

BUTAMAX(TM) ADVANCED BIOFUELS LLC,
Plaintiff/ counterclaim Defendant-Appellant,

AND

E.I. DUPONT DE NEMOURS AND CO.,
Counterclaim Defendant,

V.

GEVO, INC.,
Defendant/Counterclaimoznt- *
Cross Appe.llant.

2012-1490, -1508

Appeals from the United States District Court for the
District of Delaware in case no. 11-CV-0054, Judge Sue L.
Robinson.

oN MoTIoN

O R D E R
Upon further review of the court"s July 31, 2012 order,
`~ IT IS ORDERED THAT:

BUTAMAX(TM) ADVANCED BIoFUELS v. oEvo, iNc. 2

Gevo, lnc.’s response brief is due August 17, 2012.
Butamax“‘ Advanced Biofuels LLC’s reply brief is due
August 28, 2012. Gevo, lnc.’s reply brief is due September
10, 2012. The joint appendix is due September 17, 2012.
The case will be placed on the next available oral argu-
ment calendar after the briefing is con1pleted.

FOR THE COU_RT

AUG 02 2012 /S/ Jan H@rbaly
Date Jan Horbaly
Clerk

cc: Leora Ben-Arni, Esq.
Gerald J. Flattmann, Jr., Esq.

s26

=»».=ee’s*t%eer:°“
Au@ 02 2012
JAN HORBAL¥
clean